DETAILED ACTION
This office action is responsive to the amendment filed 12/16/2020.  Claims 1, 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-41, 43, and 47 remain pending and under prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
No elements have been interpreted under 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-41, 43, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claims 1, 40, 43, and 47, the disclosure does not adequately enable a skilled artisan to make the invention because the specification does not provide any working examples or any direction from the inventor into how the computer analyzes the pressure and variances 
Further, given that the blood pressure art is replete with oscillometric pressure waveforms but yet applicant contends that the micro pulse of the instant invention is different than the state of the prior art (yet clearly a measurable physiological phenomenon that exists in the human body), without more detail, a skilled artisan is not able to differentiate said micro pulses from the other aspects of the oscillometric waveforms found in the art.  Therefore, the claims are not enabling to a skilled person in the art to make the invention to identify the micro pulses.
Regarding Claims 1, 40, and 43, the disclosure does not adequately enable a skilled artisan to make and use the invention because the specification does not provide any working examples or any direction from the inventor into how the micro pulses are used “in conjunction” to determine the systolic and diastolic blood pressure.  Paragraph 0009 uses the 
Further, as elaborated above, given that the blood pressure art is replete with oscillometric pressure waveforms but yet applicant contends that the micro pulse of the instant invention is different than the state of the prior art (yet clearly a measurable physiological phenomenon that exists in the human body), without more detail, a skilled artisan would not know how to use said micro pulses separate from the other aspects of the oscillometric waveforms found in the art to determine the systolic and diastolic blood pressure.  Therefore, the disclosure is not enabling to a skilled person in the art to make and use the invention without undue experimentation to determine the systolic and diastolic blood pressure as claimed.
Claims 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-39, 41 are rejected by virtue of dependency on Claims 1 and 40.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-41, 43, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claims 1 and 40, the recitation of “only exist between systolic blood pressure and diastolic blood pressure” does not make sense because it is unclear what is “between” systolic blood pressure and diastolic blood pressure, and what is being compared.  For example, within the human body, there is only systolic and diastolic pressure; an intermediate blood pressure state does not exist.  It is believed that the claim means to say that the micro pulses exist when the cuff pressure is pressurized and the pressure reading is moving between systolic and diastolic blood pressure.  However, clarification is required.
In regard to Claims 1, 40, and 43, the recitation of determining the systolic and diastolic blood pressure “in conjunction” with the micro pulses is indefinite because it is unclear how the micro pulses are used to determine the blood pressure, also see 112 first paragraph rejection above. 

In regard to Claims 1 and 40, it is unclear what is meant by the recitation that the micro pulses are “negative pressure deflections.”  For example, it is unclear if “negative” refers to the pressure value relative to something else (i.e. on a graph, vs atmospheric), a “sensed” pressure value (i.e. from the pressure sensor), or something else.  Typically in the art, the term “negative pressure” is used to refer to a vacuum, relative vacuum, or below atmospheric state.  The specification also only mentions the term once in paragraph 0020 and does not provide any more details or clarification.  Therefore, the claims are indefinite.
Claims 4, 7-8, 10, 13, 15-16, 20, 23, 26-27, 29, 38-39, 41 are rejected by virtue of dependency on Claims 1 and 40.


Response to Arguments
The previous art rejection has been withdrawn in light of applicant’s amendments.  New 112 rejections are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


 
 
/DEVIN B HENSON/Primary Examiner, Art Unit 3791